Order of business
The final draft of the agenda for this part-session, as laid down by the Conference of Presidents at its meeting of Thursday 8 November pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed to you. The following amendments have been requested to this draft agenda:
Tuesday:
The Group of the Alliance of Liberals and Democrats for Europe has requested that a statement by the Council and the Commission on the shipping accidents in the Black Sea be placed on the agenda for Tuesday afternoon, after Mr Leinen's report, with a corresponding extension of the afternoon sitting until 6.30 p.m. This would mean that questions to the Commission would not commence until 6.30 p.m. and would thus be half an hour shorter.
Who would like to justify the motion?
If there is nobody to speak for or against this motion, that is the end of the matter.
(The motion lapsed)
Wednesday:
The Group of the Greens/European Free Alliance requests that a statement by the Council and the Commission on the situation in Georgia be included and dealt with in a joint debate with the report by Mr Obiols i Germà and Mr Tannock, and that the afternoon sitting therefore be extended to 6.30 p.m. and questions to the Council shortened by half an hour. They also request that the debate on Georgia be concluded with the tabling of motions for resolutions and that voting on the matter be carried out during the November part-session in Brussels.
Who would like to justify the motion?
(DE) Mr President, there is not much for me to justify: it is obvious to all what is happening in Georgia, and it is clear that we should include Georgia when we are discussing neighbourhood policy. This should be laid down, so that the Council knows what is what. Then we should quietly proceed with preparing a resolution, for I believe it is important that the European Parliament formulate a clear resolution on the events in Georgia. This should then be adopted in Brussels. That is the correct formal procedure and I hope that all Members will agree to it, so that we can proceed in this way.
That was the justification. Who is speaking in favour of the motion?
(DE) Mr President, we wish to support this for a very important reason. The Rose Revolution in Georgia brought many positive elements with it, especially after the Shevardnadze regime. Now there is a great danger that the undoubted successes will be destroyed if the opposition's criticisms are not addressed.
An initiative by the European Parliament could help President Saakashvili to get back on the right track; that is, to begin dialogue with the opposition.
I should also like to ask you, Mr President, to maintain contact with the Speaker of Parliament, who is also very active there, and to try to convince her, too, to follow the path of dialogue. That is the point of this debate and also of the resolution, and I therefore support it wholeheartedly.
(Parliament adopted the motion)
(IT) Mr President, ladies and gentlemen, I must apologise. I asked to speak earlier and, despite the fact that I stood up and signalled several times, I was not given the opportunity to speak. I would just like to understand something. I intended, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, to request a statement from the Council and Commission on the Black Sea disaster. Without hearing who was in favour and who was against, I am not sure what was decided. As I said, this was my intention, and I signalled this request. It was my intention to direct this request to the President: that there should be a statement by the Council and the Commission on the Black Sea disaster. I am simply asking for clarification on what Parliament has decided to do.
Mr Andria, please bear with me. I called very clearly for Members who wanted to justify the motion. There was no response. Nor were those responsible for managing the procedure in the room at that point. I looked around very carefully, and there was no contribution to be heard at all, either to justify or to support the motion, and so the House agreed that it was not necessary for anyone to speak against it if it was not justified. Those of us up here agreed, as did the plenary, that this motion thus lapsed and is no longer on the agenda. Therefore I ask that we now proceed as has just been decided.
(IT) Mr President, ladies and gentlemen, please allow me to explain. I stood up and signalled, even verbally, but the President indicated that I should stop. I stood up several times. I would ask you to include this initiative on the agenda and to ensure that the Council and Commission issue a statement. In any case, at the start of the session, the President said that there was a request from the Group of the Alliance of Liberals and Democrats for Europe.
I do not see why we cannot have a debate simply because a request was accidentally missed. I asked to speak, no one noticed, I even stood up.
Nobody here in plenary noticed, and that is why I told you that. However, if you feel it is necessary, we shall be happy to vote on it.
The Chair of the Group of the Alliance of Liberals and Democrats for Europe wishes to speak.
Mr President, I know that my colleague tried to interject when you raised it, but I think it would be helpful if I made one thing clear to the Chamber: we are not seeking to have a debate with the Commission and the Council about this; we know how little time we have with the Council this week. But if there could be a statement from the Commission and we could have a debate on that basis, then that would be sufficient.
(Parliament rejected the motion)
(The order of business was thus adopted)